In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-07-00930-CR
          01-07-00931-CR
____________

ISAAC JOEL HERNANDEZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause Nos. 1108363 and 1108362



MEMORANDUM  OPINION
	We lack jurisdiction to hear these appeals.  The trial court sentenced appellant,
Isaac Joel Hernandez, and signed a final judgment in cause numbers 110863 and
1108362 on September 18, 2007.  Appellant did not file a motion for new trial;
therefore, the deadline for filing a notice of appeal was October 18, 2007, 30 days
after sentencing.  See Tex. R. App. P. 26.2(a)(1).	
	Appellant filed a notice of appeal in each case  on October 22, 2007, four days
after the deadline.  The notices were deposited in the mail on October 19, 2007 as per
the postmark on the copy of the envelope included in the clerk's record.  Because the
notices were mailed after the filing deadline, they did not comply with the "mailbox
rule."  See Tex. R. App. P. 9.2(b).  Although the notices were filed within the 15-day
time period for filing a motion for extension of time to file a notice of appeal, no such
motion for extension of time was filed.  See Tex. R. App. P. 26.3.
	An untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987
S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	Accordingly, we dismiss the appeals in cause number 1108363 and in cause
number 1198362 for lack of jurisdiction.
	We dismiss as moot any pending motions.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.   Tex. R. App. P. 47.2(b).